139 Ga. App. 469 (1976)
228 S.E.2d 605
SHUFORD
v.
JACKSON.
52399.
Court of Appeals of Georgia.
Submitted July 14, 1976.
Decided September 7, 1976.
E. Graydon Shuford, pro se.
Henry L. Young, Jr., Stephanie Kearns, for appellee.
WEBB, Judge.
The trial court denied Shuford's motion to strike Jackson's answer, which had been filed after judgment by default but in compliance with the Georgia Civil Practice Act. The answer was not verified when filed, the court below allowed Jackson ten days to amend, and it was so amended within the time allowed. Shuford charges error on the denial of his motion to strike, and on the grant of leave to amend the unverified answer.
Failure to verify, if required, is an amendable defect. Wall v. Mills, 126 Ga. App. 149, 150 (1) (190 SE2d 146). A default may be opened as a matter of right by the filing of defenses within 15 days of the day of default upon the payment of costs, as was done herein. Code Ann. § 81A-155 (a). There is no final judgment, the case is still pending in the trial court, no certificate for immediate review was signed or entered within ten days of the order complained of, and the appeal must be dismissed as premature. Code Ann. § 6-701 (a); Lee v. Morrison, 135 Ga. App. 72 (217 SE2d 395).
Appeal dismissed. Deen, P. J., and Quillian, J., concur.